_____________________

                              Nos. 95-4060/96-1189
                              _____________________

Ervin Wright,                            *
                                         *
              Appellant,                 *
                                         *   Appeals from the United States
     v.                                  *   District Court for the
                                         *   Western District of Missouri.
City of Kansas City,                     *
Missouri,                                *         [UNPUBLISHED]
                                         *
              Appellee.                  *


                                     ___________

                        Submitted:   November 8, 1996

                            Filed:   November 15, 1996
                                     ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Ervin Wright, an African American, appeals the district court's1
grant of summary judgment to Kansas City, Missouri, in his civil rights
action.   After careful review of the record and the parties' briefs, we
conclude that the district court's judgment was correct.           Accordingly, we
affirm.   See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable D. Brook Bartlett, Chief Judge, United States
District Court for the Western District of Missouri.